Citation Nr: 0330874	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of head 
wound trauma, manifested by anxiety, tremors, and headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968.  This appeal comes before the Board of 
Veterans' Appeals on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Cleveland, Ohio, regional office (RO).

In May 2003, the veteran and his wife testified at a 
personal hearing before the undersigned Board Member in 
Cleveland, Ohio.  A copy of the transcript of that hearing 
is of record.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  This law eliminated 
the concept of a well-grounded claim (inapplicable here), 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  VA also has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

No SOC or supplemental statement of the case (SSOC) of 
record contains any reference to the VCAA, either the 
statute or the implementing regulations.  Moreover, the 
veteran has not been notified in writing of the evidence he 
needed to supply and what VA would do in order to assist him 
with his claims.  Additionally, there is no VCAA letter in 
the claims folder.  Accordingly, the Board finds that VA has 
not satisfied its duty under the VCAA to notify and assist 
the appellant with regards to his claims of entitlement to 
an increased evaluation.  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

At his hearing before the undersigned, the veteran referred 
to recent treatment for his service connected residuals of 
head trauma.  Records of such treatments must be obtained 
and associated with the claims folder.  Additionally, the 
Board is of the opinion that a current VA neurologic 
examination is necessary in order to identify and evaluate 
the current pathology associated with the service connected 
disability. 

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must notify the veteran of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The RO should obtain copies of 
complete outpatient, clinical, and 
treatment records of the veteran from 
the VA Medical Centers in Cincinnati 
(all records since January 2002), 
Columbus (all records since November 
2000), and Dayton (records of treatment 
in March 2003).  All records obtained 
should be associated with the claims 
folder.

3.  After obtaining any necessary 
releases, the RO should obtain complete 
treatment records of the veteran from 
Donald E. Harris, D.O., in Newark, Ohio.  
All records obtained should be 
associated with the claims folder.

4.  The RO should schedule the veteran 
for an examination by a VA neurologist 
in order to ascertain the current nature 
and extent of any neurologic residuals 
of the service connected head trauma.  
The claims folder should be reviewed 
prior to preparation of the examination 
report.  All necessary tests should be 
accomplished.  The examiner should 
identify all current residuals of the 
service connected head trauma, including 
headaches, tremors, and seizure activity 
and discuss their severity.  The 
examiner should also state whether the 
veteran has any underlying disease or 
dementia that results in neurologic 
deficits, and if so, whether it is a 
manifestation of the service-connected 
disability.  The examiner should provide 
complete rationale for all conclusions.

After the above requested action has been completed, the RO 
should review the appellant's claim for entitlement to an 
increased evaluation for residuals of head wound trauma, 
manifested by anxiety, tremors, and headaches.  If the 
benefit sought on appeal remains denied, a supplemental 
statement of the case should be furnished to the appellant 
and his representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until 
he is notified by the RO; however, the veteran is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


